Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-27-2008

Hartmann v. Maybee
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1541




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Hartmann v. Maybee" (2008). 2008 Decisions. Paper 1136.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1136


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-115                                                      NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                    No. 08-1541
                                   ____________

                             DETLEF F. HARTMANN,
                                             Appellant

                                         v.

 COMMISSIONER ANDREA MAYBEE-FREUD; JUDGE WILLIAM L. WYTHAM;
   JUDGE WALSH; JUDGE HOLLAND; JUDGE BERGER; COMMISSIONER
  STANLEY TAYLOR; THOMAS CARROLL; CAPTAIN MIKE MCCREANOR;
 CORPORAL LISA M. MERSON; MICHAEL LITTLE, Legal Services Administrator;
 PARALEGAL EDWARD JOHNSON; JANE M. BRADY, Former Attorney General;
    PROSECUTOR MARTIN O’CONNOR; DIRECTOR OF STATE PUBLIC
  LIBRARIES; DAVID JONES; CHRISTOPHER WITHERELL; CHRISTOPHER
TEASE, JR.; CORRECTIONAL MEDICAL SERVICES; DELAWARE CENTER FOR
            JUSTICE; FIRST CORRECTIONAL MEDICAL SERVICES
                  ____________________________________

                   On Appeal from the United States District Court
                            for the District of Delaware
                        D.C. Civil Action No. 06-cv-00340
                           (Honorable Sue L. Robinson)
                   _______________________________________

             Submitted For Possible Dismissal Due to Jurisdictional Defect,
 Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B), and Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 30, 2008

       Before: SCIRICA, Chief Judge, ALDISERT and GARTH, Circuit Judges.

                               (Filed: May 27, 2008)
                                   ________________

                               OPINION OF THE COURT
                                  ________________

PER CURIAM.

       Detlef Hartmann, a Delaware state prisoner proceeding pro se, appeals from an

order of the United States District Court for the District of Delaware denying his motion

for a preliminary injunction. We will dismiss the appeal pursuant to 28 U.S.C.

§ 1915(e)(2)(B) to the extent that the order Hartmann appeals denied his motion for a

preliminary injunction. We will dismiss the appeal for lack of jurisdiction to the extent

Hartmann appeals the dismissal of certain claims in his civil rights complaint.

       Hartmann brought a civil rights action against prison personnel asserting numerous

constitutional violations related to the conditions of his confinement. The District Court

afforded Hartmann two opportunities to amend his complaint and then screened his

second amended complaint pursuant to 28 U.S.C. § 1915A. The District Court allowed

certain medical claims and a denial of access to the courts claim to proceed and dismissed

Hartmann’s remaining claims. The District Court also denied Hartmann’s motion for a

preliminary injunction, noting that the motion was all-encompassing and spoke to claims

raised in the second amended complaint that would be dismissed. This appeal followed.

       To the extent Hartmann seeks to appeal the District Court’s dismissal of some, but

not all, of his claims, the District Court’s order can not be appealed immediately. See

New York Football Giants, Inc. v. Comm’r of Internal Revenue, 349 F.3d 102, 105-06

                                             2
(3d Cir. 2003). The District Court has not directed the entry of a judgment under Federal

Rule of Civil Procedure 54(b). Thus, we lack jurisdiction to review the District Court’s

order to the extent it dismissed certain claims and parties.

       We have jurisdiction, however, of appeals from interlocutory orders “granting,

continuing, modifying, refusing or dissolving injunctions, or refusing to dissolve or

modify injunctions . . . .” 28 U.S.C. § 1292(a)(1). An order denying a motion for a

preliminary injunction is appealable where the order relates to the relief ultimately sought

by the claimant. Hershey Foods Corp. v. Hershey Creamery Co., 945 F.2d 1272, 1277-78

(3d Cir. 1991). Hartmann sought a preliminary injunction ordering the defendants to stop

the constitutional violations alleged in his complaint. The District Court’s order denying

Hartmann’s motion relates to the relief he ultimately sought, and the order is appealable

under § 1292(a)(1).

       The District Court did not err in denying Hartmann’s motion for a preliminary

injunction. As recognized by the District Court, Hartmann was required to show that he

was likely to succeed on the merits of his claims, that the denial of relief would result in

irreparable harm, and that granting the injunction would not result in irreparable harm to

the defendants and was in the public interest. Maldonado v. Houstoun, 157 F.3d 179, 184

(3d Cir. 1998). Hartmann did not make such a showing. He did not discuss the alleged

constitutional violations, and the District Court correctly stated that most of the requested

relief was related to claims that the District Court had dismissed.



                                              3
       Accordingly, we will dismiss Hartmann’s appeal for lack of appellate jurisdiction

to the extent that he appeals the order dismissing certain claims and parties. We will

dismiss the appeal pursuant to 28 U.S.C. § 1915(e)(2)(B) to the extent that the order

Hartmann appeals denied his motion for a preliminary injunction.




                                             4